                                          Case 4:17-cv-03528-PJH Document 78 Filed 01/12/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEREMIAH THEDE,
                                                                                         Case No. 17-cv-03528-PJH
                                   8                     Plaintiff,
                                                                                         ORDER REQUIRING PLAINTIFF TO
                                   9               v.                                    SHOW CAUSE WHY THE COURT
                                                                                         SHOULD NOT DISMISS ACTION,
                                  10     UNITED AIRLINES, INC.,                          DIRECTING PLAINTIFF’S COUNSEL
                                                                                         TO CERTIFY PRIOR SERVICE TO
                                  11                     Defendant.                      PLAINITFF, AND VACATING
                                                                                         CERTAIN DATES AND DEADLINES
                                  12
Northern District of California
 United States District Court




                                                                                         Re: Dkt. Nos. 73, 75, 76
                                  13

                                  14             On November 18, 2020, plaintiff’s former counsel, Michael S. Danko and his law
                                  15   firm Danko Meredith (collectively, “attorney Danko”) filed a motion to withdraw as counsel
                                  16   for plaintiff. Dkt. 71. On November 25, 2020, the court granted attorney Danko’s motion
                                  17   on the condition that attorney Danko “continue to receive and forward any filings or other
                                  18   papers in this action until plaintiff appears pro se or retains substituted counsel. This
                                  19   condition expires on December 31, 2020.” Dkt. 73 at 2 (emphasis in the original).
                                  20             In that same order, the court permitted plaintiff until December 31, 2020 to appear
                                  21   pro se or retain substitute counsel. Id. The court expressly cautioned plaintiff that if he
                                  22   failed to do so “by that date, the court may enter a Rule 41(b) order of dismissal for failure
                                  23   to prosecute. Id. To date, neither substitute counsel nor plaintiff has appeared in this
                                  24   action.
                                  25             On December 15, 2020, defendant filed an administrative motion requesting an
                                  26   order (1) requiring plaintiff to appear for a remote video deposition and (2) extending
                                  27   various dates in this action. Dkt. 74. In support of its requests, defendant detailed a
                                  28   pattern of behavior by plaintiff over the past several months of discovery that has made it
                                          Case 4:17-cv-03528-PJH Document 78 Filed 01/12/21 Page 2 of 4




                                   1   difficult for defendant to develop its case. Id. at 1. Defendant specified that plaintiff failed
                                   2   to provide sufficient discovery responses, Dkt. 74-1 ¶¶ 3, 5, failed to appear for two
                                   3   noticed depositions, id. ¶¶ 7, 9-11, and requested a four-month postponement of his
                                   4   mandatory settlement conference before Magistrate Judge Westmore, id. ¶ 8. Aside
                                   5   from some vague statements by plaintiff’s then-counsel (attorney Danko) that plaintiff was
                                   6   “unwell,” id. ¶¶ 7-8, plaintiff failed to provide any meaningful explanation for his behavior.
                                   7   Plaintiff did not oppose defendant’s motion or contest its characterization of his litigation
                                   8   conduct.
                                   9          On December 23, 2020, on the basis of the above-referenced conduct, the court
                                  10   issued an order compelling plaintiff to appear for a video deposition. Dkt. 75 at 2. It
                                  11   permitted defendant to notice that deposition “for no earlier than Wednesday, December
                                  12   30, 2020 and no later than Wednesday, January 6, 2021.” Id. For a second time, the
Northern District of California
 United States District Court




                                  13   court expressly cautioned plaintiff that if he “fails to appear for his third-noticed
                                  14   deposition, the court may altogether dismiss his action with prejudice for failure to comply
                                  15   with this order [compelling his deposition] and failure to prosecute under Rule 41(b).” Id.
                                  16          On January 1, 2021, defendant filed a letter with the court. Dkt. 76. In it,
                                  17   defendant (1) explains that plaintiff failed to appear for his third-noticed deposition and (2)
                                  18   requests that the court dismiss this action pursuant to Rule 41(b) for his failure to comply
                                  19   with the court’s prior orders and prosecute this action. Id. at 2.
                                  20          In support of its request, defendant attaches two emails that it sent to attorney
                                  21   Danko on December 23, 2020. The first email attaches a copy of the court’s December
                                  22   23, 2020 order. Dkt. 76-3 (10:21 am email with attachment). The second email attaches
                                  23   a copy of defendant’s second amended notice of deposition. Dkt. 76-5 (3:00 pm email
                                  24   with attachment). In both emails, defendant asks attorney Danko to send the above-
                                  25   referenced attachments to plaintiff. Dkt. 76-3 at 1 (“But in the meantime, please send the
                                  26   attached order to Mr. Thede as Judge Hamilton required.”); Dkt. 76-5 at 1 (“Please
                                  27   forward [the second amended notice of deposition] to Mr. Thede.”). Defendant also
                                  28   attaches a third email that it sent to attorney Danko on December 28, 2020. Dkt. 76-1 at
                                                                                      2
                                          Case 4:17-cv-03528-PJH Document 78 Filed 01/12/21 Page 3 of 4




                                   1   1-3. That email attaches a copy of the court reporter’s technical procedures for
                                   2   conducting a video deposition. Id. at 4-5. Defendant again asked attorney Danko to
                                   3   immediately forward the subject procedures to plaintiff. Id. at 1 (“Could you please
                                   4   forward this information to Mr. Thede as soon as possible.”).
                                   5          Despite the above-listed notice from defendant, plaintiff did not appear for his
                                   6   deposition. Dkt. 76-1 (deposition transcript reflecting plaintiff’s non-appearance after over
                                   7   30 minutes of waiting past noticed time). On the deposition record, defendant’s counsel
                                   8   stated that, in addition to his emails to attorney Danko, he himself “asked that plaintiff
                                   9   advise us of his intentions with respect to the deposition.” Id. (deposition transcript 6:14-
                                  10   19). Defendant’s counsel then noted that he has “heard nothing from plaintiff,” including
                                  11   “nothing that would constitute a writing 48 hours or more prior to this point about the
                                  12   deposition or why plaintiff believed he could not appear.” Id. at 3 (deposition transcript
Northern District of California
 United States District Court




                                  13   6:14-7:5).
                                  14          On January 2, 2021, defendant filed a proof of service showing that it post-mailed
                                  15   a copy of its January 1, 2021 letter (Dkt. 76) to plaintiff on January 2. Dkt. 77. To date,
                                  16   plaintiff has not filed any response. In light of the above, the court orders the following:
                                  17      •   Attorney Danko must file a certification showing its compliance with the court’s
                                  18          November 25, 2020 order requiring that it continue to receive and forward all
                                  19          prospective filings (including the November 25 order) until and including December
                                  20          31, 2020. As part of its certification, attorney Danko must specify the date and
                                  21          method that it forwarded each such filing. In the event attorney Danko did not
                                  22          forward any such filing, it must state so. Attorney Danko must file the subject
                                  23          certification within ten days of this order.
                                  24      •   Plaintiff must show cause why this action should not be dismissed pursuant to
                                  25          Rule 41(b) for failure to comply with his discovery obligations, failure to appear or
                                  26          retain substitute counsel, failure to appear for his various noticed depositions, and
                                  27          general failure to prosecute this action. Plaintiff must file a response addressing
                                  28          all of these failures within ten days of this order. In the event plaintiff fails to do
                                                                                      3
                                          Case 4:17-cv-03528-PJH Document 78 Filed 01/12/21 Page 4 of 4




                                   1          so, the court will dismiss this action with prejudice for failure to comply with its prior
                                   2          orders and failure to prosecute under Rule 41(b). The court orders defendant to
                                   3          immediately serve plaintiff with a copy of this order and file a proof of such service.
                                   4      •   All dates and deadlines in this action, EXCEPT for the parties’ February 10, 2021
                                   5          settlement conference with Judge Westmore (Dkt. 70), are VACATED.
                                   6          IT IS SO ORDERED.

                                   7   Dated: January 12, 2021

                                   8                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                   9                                                 United States District Judge
                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      4
